JUDGMENT

                                  Court of Appeals
                             First District of Texas
                                   NO. 01-14-00503-CR

                          OMAR SANTANA ORTIZ, Appellant

                                             V.

                           THE STATE OF TEXAS, Appellee

   Appeal from the 56th District Court of Galveston County. (Tr. Ct. No. 10CR3184).

       This case is an appeal from the final judgment signed by the trial court on May 14,
2014. After submitting the case on the appellate record and the arguments properly raised
by the parties, the Court holds that the trial court’s judgment contains no reversible error.
Accordingly, the Court affirms the trial court’s judgment.

       The Court orders that this decision be certified below for observance.

Judgment rendered April 9, 2015.

Per curiam opinion delivered by panel consisting of Chief Justice Radack and Justices
Brown and Lloyd.